            Case 1:20-cv-02271-LLS Document 9 Filed 07/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY DIVALENTINO,

                                 Petitioner,
                                                                   20-CV-2271 (LLS)
                     -against-
                                                                  CIVIL JUDGMENT
MARK ROYCE,

                                 Respondent.

         Pursuant to the order issued July 9, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is voluntarily

dismissed without prejudice, pursuant to Fed. R. Civ. P. 41(a).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

Dated:     July 17, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.
